     Case 2:18-cv-02478-JAS-EJM Document 14 Filed 10/30/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Aaron Ham,                                      No. CV-18-02478-PHX-JAS (EJM)
10                Plaintiff,                         ORDER
11   v.
12   U.S. Auto Credit Corporation,
13                Defendant.
14
15          Pursuant to the notice of voluntary dismissal (Doc. 12), IT IS ORDERED that this
16   case is dismissed with prejudice, with the parties to bear their own costs, disbursements,
17   and attorneys’ fees. The Clerk of the Court shall enter judgment and close the file in
18   this case.
19
20          Dated this 29th day of October, 2018.
21
22
23
24
25
26
27
28
